



COURT OF APPEAL FOR ONTARIO

CITATION:
Duhot v. Duhot, 2012
    ONCA 474

DATE: 20120704

DOCKET: C55254

Laskin, Cronk and Hoy JJ.A.

BETWEEN

Beatrice Duhot

Applicant (Respondent)

and

Jean-Jacques Duhot

Respondent (Appellant)

Robert N. Kostyniuk, Q.C., for the appellant

Georgina L. Carson and Vanessa Lam, for the respondent

Heard: July 3, 2012

On appeal from the order of Justice Frances P. Kiteley of
    the Superior Court of Justice, dated March 5, 2012, and on a motion to quash
    the appeal.

APPEAL BOOK ENDORSEMENT

[1]

The issue before Kiteley J. was whether paragraph 1 of the order of
    Backhouse J. dated June 10, 2011 was temporary of final.  Kiteley concluded
    that the parties had consented to the jurisdiction of the Ontario court for all
    purposes and that Backhouse J.s declaration of jurisdiction was a final
    order.  We agree with the reasons of Kiteley J. and with her conclusion.

[2]

Accordingly, the appeal is dismissed

[3]

The appellants proposed fresh evidence does not assist him and the
    motion to introduce it is also dismissed.

[4]

In the light of our disposition of the appeal, the motion to quash is
    unnecessary, and is dismissed as abandoned.

[5]

Ms. Duhot is entitled to her costs of the appeal, including the costs of
    the motion before MacPherson J.A., which we fix on a partial indemnity scale in
    the amount of $20,000, inclusive of disbursements and applicable taxes.


